Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 21, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “third plate”, “showerhead (Applicant’s 206; Figure 2F) comprising: a first plate (Applicant’s 204), a second plate (673; Figure 11-Applicant’s 205; Figure 2F) and a third plate,”, “first fluid conduit”, “second fluid conduit”, “third fluid conduit”, “second fluid conduit surrounded by the body of the gas box (Applicant’s 203; Figure 2F) and extending along a first radial path”, “fourth gas path”, “second plate third gas opening”, “first plenum”, “…the second gas channel (Applicant’s 241; Figure 2G) comprising a second fluid conduit surrounded by the body of the gas box (Applicant’s 203; Figure 2F) and extending along a first radial path…”, “first third plate openings”,  “second third plate openings”, must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 is objected to because of the following informalities: recurrent “and” statements, “located there at” claim requirement. The claimed “fluidly coupled to gas manifold”. Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “first plenum” (assumed to be 227; Figure 2F), “second plenum” (assumed to be 232; Figure 2F), “fourth gas path”, “first third plate openings”, “third plate”, “second third plate openings”, “”, etc.. see the above drawing objections 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 claims features not decribed in the as-filed specification demonstrating possession of the claimed invention. See the above drawing objections. A prior art analysis of claim 21 and dependents is not possible until Applicant provides specification and drawing antecedence for claim terminology.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Amended claim 1 recites multiple “a first gas channel”, “a second gas channel”. It is unclear if these subsequent redundant gas channels are the same as the originally cited gas channels. The analysis below assumes as such.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Amended claim 1 recites “first fluid conduit” and “third fluid conduit” without the necessary “second fluid conduit”.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Amended claim 1 recites 
“…second fluid conduit surrounded by the body of the gas box (Applicant’s 203; Figure 2F) and extending along a first radial path…”. Does Applicant intended to use the same “radial path” for both the first and second fluid conduits? The Examiner’s below action assumes a new second radial path for the second fluid conduit consistent with the subsequently claimed “…are different radial paths…”
Claim 1 recites the limitation “second radial path”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “first conduit” , “third conduit”. There is insufficient antecedent basis for these limitations in the claim.
Claim 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Amended claim 6 recites in part “second plate third gas opening”. There is no prior recitation for the necessary “second plate first gas opening” and “second plate second gas opening”.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Amended claim 21 recites 
“…the second gas channel (Applicant’s 241; Figure 2G) comprising a second fluid conduit surrounded by the body of the gas box (Applicant’s 203; Figure 2F) and extending along a first radial path…”. Does Applicant intended to use the same “first radial path” for both the second and first gas channels?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itonaga; Masashi et al. (US 20140083614 A1) in view of Silva; Hugo et al.  (US 20150007771 A1). Itonaga teaches a lid assembly (2; Figure 3-5), comprising: a gas manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F), the gas manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F) comprising: a first gas channel (431+51A+51+51B; Figure 4,5,9,11,13-Applicant’s 221; Figure 2B,2G) configured to receive a first gas defining a first gas path (431+51A+51+51B; Figure 4,5,9,11,13-Applicant’s 225; Figure 2D); a second gas channel (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 241; Figure 2G) configured to receive a second gas, defining a second gas path (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 241; Figure 2G), the second gas path (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 241; Figure 2G) fluidly isolated from the first gas channel (431+51A+51+51B; Figure 4,5,9,11,13-Applicant’s 221; Figure 2B,2G); and a third gas channel (432+52A+52+52B; Figure 4,5,9,11,13-Applicant’s 253; Figure 2F,G) configured to receive a third gas, the third gas channel (432+52A+52+52B; Figure 4,5,9,11,13-Applicant’s 253; Figure 2F,G) defining a third gas path (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 253; Figure 2F,G); a gas manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F) central opening (52A; Figure 4,5,9,11,13-Applicant’s 215; Figure 2A,2F) fluidly coupled to the third gas channel (432+52A+52+52B; Figure 4,5,9,11,13-Applicant’s 253; Figure 2F,G); a gas box (5; Figures 3-5-Applicant’s 203; Figure 2F) comprising a body comprising: a gas box (5; Figures 3-5-Applicant’s 203; Figure 2F) central opening (52A; Figure 4,5,9,11,13-Applicant’s 215; Figure 2A,2F) fluidly coupled to the gas manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F) central opening (52A; Figure 4,5,9,11,13-Applicant’s 215; Figure 2A,2F); a first gas box gas opening (51A; Figures 3-5-Applicant’s 223; Figure 2F) disposed about and fluidly separate from the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F) central opening (52A; Figure 4,5,9,11,13-Applicant’s 215; Figure 2A,2F) and fluidly coupled to the first gas channel (431+51A+51+51B; Figure 4,5,9,11,13-Applicant’s 221; Figure 2B,2G); a second gas box gas opening (53A; Figures 3-5-Applicant’s 243; Figure 2F) disposed about and fluidly separate from the first gas box gas opening (51A; Figures 3-5-Applicant’s 223; Figure 2F) and fluidly coupled to the second gas channel (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 241; Figure 2G); a first gas channel (431+51A+51+51B; Figure 4,5,9,11,13-Applicant’s 221; Figure 2B,2G) fluidly coupled to the first gas box gas opening (51A; Figures 3-5-Applicant’s 223; Figure 2F), the first gas channel (431+51A+51+51B; Figure 4,5,9,11,13-Applicant’s 221; Figure 2B,2G) comprising a first fluid conduit (51; Figure 5-Not shown by Applicants) surrounded by the body of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F) and extending along a first radial path (51; Figure 5-not shown by Applicants) extending from the center of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F); a second gas channel (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 241; Figure 2G) fluidly coupled to the second gas box gas opening (53A; Figures 3-5-Applicant’s 243; Figure 2F), the second gas channel (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 241; Figure 2G) comprising a second fluid  conduit (53; Figure 5-Not shown by Applicants) surrounded by the body of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F) and extending along a first radial path (51/53; Figure 5-not shown by Applicants) extending from the center of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F): a third gas channel (432+52A+52+52B; Figure 4,5,9,11,13-Applicant’s 253; Figure 2F,G) fluidly coupled to the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F) central opening (52A; Figure 4,5,9,11,13-Applicant’s 215; Figure 2A,2F), the third gas channel (432+52A+52+52B; Figure 4,5,9,11,13-Applicant’s 253; Figure 2F,G) comprising a third fluid conduit (52; Figure 5) surrounded by the body of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F) and extending along a third radial path (52; Figure 5) extending from the center of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F), wherein the first radial path (51; Figure 5-not shown by Applicants), second radial path (53; Figure 5) and third radial path (52; Figure 5) are different radial paths within the body of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F); and a showerhead (69; Figure 9; 50; Figure 11; 68; Figure 13-Applicant’s 206; Figure 2F) fluidly coupled to the gas manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F), the showerhead (69; Figure 9; 50; Figure 11; 68; Figure 13-Applicant’s 206; Figure 2F) comprising: one or more first gas openings (51B; Figure 9,10-Applicant’s 211; Figure 2F) that are configured to receive the first gas while fluidly isolating the first gas from the second gas, and one or more second gas openings (53B; Figure 13,14-Applicant’s 247; Figure 2I) that are configured to receive the second gas while fluidly isolation the second gas from both the first gas and the third gas – claim 1
Itonaga further teaches:
The lid assembly (2; Figure 3-5) of Claim 1, wherein the one or more first gas openings (51B; Figure 9,10-Applicant’s 211; Figure 2F) are disposed in one or more bosses (68; Figure 9-Applicant’s 240; Figure 2F) on the showerhead (69; Figure 9; 50; Figure 11; 68; Figure 13-Applicant’s 206; Figure 2F), and the one or more second gas openings (53B; Figure 13,14-Applicant’s 247; Figure 2I) are disposed around or between the one or more bosses (68; Figure 9-Applicant’s 240; Figure 2F), as claimed by claim 2
Itonaga does not teach:
wherein a plurality of the first gas openings (51B; Figure 9,10-Applicant’s 211; Figure 2F) are surrounded by a plurality of second gas openings (53B; Figure 13,14-Applicant’s 247; Figure 2I) and a plurality of the second gas openings (53B; Figure 13,14-Applicant’s 247; Figure 2I) are surrounded by a plurality of first gas openings (51B; Figure 9,10-Applicant’s 211; Figure 2F) – claim 1
The lid assembly (2; Figure 3-5) of Claim 1, wherein the one or more first gas openings (51B; Figure 9,10-Applicant’s 211; Figure 2F) and the one or more second gas openings (53B; Figure 13,14-Applicant’s 247; Figure 2I) of the showerhead (69; Figure 9; 50; Figure 11; 68; Figure 13-Applicant’s 206; Figure 2F) are fluidly coupled to the third gas channel (432+52A+52+52B; Figure 4,5,9,11,13-Applicant’s 253; Figure 2F,G) of the gas manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F), as claimed by claim 3
The lid assembly (2; Figure 3-5) of Claim 1, further comprising: a first plate (671; Figure 11,13-Applicant’s 204) coupled to  the showerhead (69; Figure 9; 50; Figure 11; 68; Figure 13-Applicant’s 206; Figure 2F), the first plate (671; Figure 11,13-Applicant’s 204) comprising: a first plate (671; Figure 11,13-Applicant’s 204) plenum (517-518; Figure 9; 527-528; Figure 11) fluidly coupled, through the first conduit (51; Figure 5-Not shown by Applicants. Assumed to be first fluid conduit) and the third conduit (52; Figure 5-Not shown by Applicants. Assumed to be third fluid conduit) of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F), to the first gas channel (431+51A+51+51B; Figure 4,5,9,11,13-Applicant’s 221; Figure 2B,2G) of the manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F) and third gas channel (432+52A+52+52B; Figure 4,5,9,11,13-Applicant’s 253; Figure 2F,G) of the manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F), defining a fourth gas path (not shown byApplicants) combining the first and third gas paths; a first plate (671; Figure 11,13-Applicant’s 204) second gas opening fluidly coupled, through the second conduit of the gas box (5; Figures 3-5-Applicant’s 203; Figure 2F), to the-second gas channel (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 241; Figure 2G) of the manifold (31; Figure 4,5,9,11,13; Applicant’s 201; Figure 2A,2F) and fluidly isolated from the plenum, further defining the second gas path (433+53A+53+53B; Figure 4,5,9,11,13-Applicant’s 241; Figure 2G), as claimed by claim 5
Silva teaches a gas distribution showerhead (2; Figure 1,3) including plenums (5-7,20; Figure 3) flowing gases to openings (8’,18; Figure 3, 5) that surround seach other as claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Itonaga to fluidly couple Itonaga’s showerhead (69; Figure 9; 50; Figure 11; 68; Figure 13-Applicant’s 206; Figure 2F) as claimed. 
Motivation for Itonaga to fluidly couple Itonaga’s showerhead (69; Figure 9; 50; Figure 11; 68; Figure 13-Applicant’s 206; Figure 2F) as claimed is for reducing “undesireable pre-reactions” as taught by Silva ([0012]).
Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive.
Applicant states that Itonaga; Masashi et al. (US 20140083614 A1) does not teach the added claim limitations of the February 21, 2022 filing. In response, the Examiner disagrees and notes the new grounds of rejection for the stated newly claimed features. See above.
Applicant states:
“
Itonaga does not disclose a first gas channel 221/222 fluidly coupled to the first gas box gas opening 223, the first gas channel comprising a first fluid conduit 225 surrounded by the body of the gas box and extending along a first radial path extending from the center of the gas box, as shown in Figure 2B and described in paragraphs 31 through 34. 
Itonaga does not disclose a second gas channel 241/242 fluidly coupled to the second gas box gas opening 243 the second gas channel comprising a second fluid conduit 244 surrounded by the body of the gas box and extending along a first radial path extending from the center of the gas box, as shown in Figure 2D and described in paragraphs 37 through 39. 
Itonaga does not disclose a third gas channel 253 fluidly coupled to the gas box central opening 216, the third gas channel comprising a third fluid conduit 254 surrounded by the body of the gas box and extending along a third radial path extending from the center of the gas box, as shown in Figure 2F and described in paragraphs 43 through 47 
Itonaga does not disclose the first radial path, second radial path and third radial path are different radial paths within the body of the gas box as shown in Figure 2G and described in paragraph 53.
“
In response, the Examiner disagrees and notes above where Itonaga; Masashi et al. (US 20140083614 A1) teches the claimed features.
Applicant states:
“
Additionally, Itonaga does not disclose at least the features, "a showerhead fluidly coupled to the gas manifold, the showerhead comprising: 
one or more first gas openings that are configured to receive the first gas while fluidly isolating the first gas from the second gas, and 
one or more second gas openings that are configured to receive the second gas while fluidly isolation the second gas from both the first gas and the third gas 
wherein a plurality of the first gas openings are surrounded by a plurality of second gas openings and a plurality of the second gas openings are surrounded by a plurality of first gas openings."
“
In response, the Examiner agrees in part. See above. However, newly cited art to Silva; Hugo et al.  (US 20150007771 A1) provides teaching and motivation. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the statof this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716 

////